                                    UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF KANSAS


In re: CCA Recordings 2255 Litigation,

                                          Petitioners,

v.                                                             Case No. 19-cv-2491-JAR

United States of America,

                                          Respondent.


                                                         ORDER

         The question before the court is whether discovery may be shared by petitioners in

these § 2255 cases consolidated for discovery; in other words, may one petitioner use in

his individual case discovery obtained in another petitioner’s individual case.          This

question arose when petitioner Mamoudou M. Kaba filed a motion for leave to conduct

civil discovery (ECF No. 53) just three days after an almost identical motion was filed by

petitioner Petsamai Phommaseng.1 In anticipation of ruling Kaba’s motion, the court asked

the parties to address the legal and practical implications of shared discovery.2 After

considering the parties’ positions, the court now holds petitioners may share discovery.

This holding moots Kaba’s motion except for two discovery requests that were not directly




         1
             ECF No. 50.
         2
             ECF No. 80.
                                                           1
O:\19-2491-JAR, In Re CCA\-53Final.docx
asserted by Phommaseng. As to those two requests, the motion is denied in part and

granted in part.

    I.        Sharing Discovery

          In their respective briefs, the parties agree that discovery should, as a practical

matter, be shared between petitioners. The court also agrees that sharing discovery, rather

than burdening the government with producing the same discovery in more than one-

hundred cases stemming from the same underlying investigation, is both efficient and in

keeping with the directives of Fed. R. Civ. P. 1.

         As a legal matter, petitioners contend nothing prohibits them from sharing discovery

absent the entry of a Fed. R. Civ. P. 26(c) protective order forbidding disclosure of

discovery. The government does not necessarily disagree, but expresses concern over

ensuring its objections asserted in response to Phommaseng’s discovery motion (and any

future discovery motions) are preserved in each individual § 2255 action. The government

suggests the court address this by ordering motions seeking discovery applicable to all

petitioners, and orders ruling on the same, be filed in each individual case. Petitioners

reject this suggestion as unnecessarily creating more work for the parties and the court,

particularly because it may require a good-cause-for-discovery finding in each individual

case. The concerns of both sides are addressed in the following order.




                                               2
O:\19-2491-JAR, In Re CCA\-53Final.docx
          IT IS HEREBY ORDERED that petitioners may share discovery amongst

themselves. The arguments of the parties3 and the rulings of the court4 with respect to

Phommaseng’s motions for leave to conduct civil discovery are deemed filed in each of

the § 2255 cases consolidated for discovery in this action as though the arguments and

rulings were made in each individual case. Any future motion for leave to conduct

discovery filed in this consolidated action that (1) a petitioner anticipates sharing with other

petitioners or (2) the government proposes applies to every petitioner will be deemed filed

in each individual case such that the request and any objections are preserved in all cases.

    II.        Kaba’s Distinct Requests

          In a series of orders, the court found Phommaseng had shown good cause to conduct

civil discovery regarding recorded telephone calls and soundless video recordings of

attorney meeting rooms, and authorized proposed specific discovery requests over the

government’s objections. The court then reset briefing deadlines for Kaba’s motion and

asked the parties to address “whether Kaba’s motion has been mooted by the discovery

permitted in the Phommaseng order.”5 In response, the parties agree Kaba’s motion is

largely now moot save for Kaba’s Request 2 and Request 5.




          3
       See ECF Nos. 50, 54, 55, 68, and 75; and ECF Nos. 584, 593, and 602 in Case No.
15-20020.
          4
              See ECF Nos. 56 and 79; and ECF No. 608 in Case No. 15-20020.
          5
              ECF No. 80 at 1.
                                               3
O:\19-2491-JAR, In Re CCA\-53Final.docx
         As an initial matter, the court finds Kaba has demonstrated good cause to conduct

discovery related to recordings of his communication with counsel. With his motion, Kaba

submitted the affidavit of First Assistant Public Defender Kirk C. Redmond, who attested

there is a video recording that shows communications between Kaba and his then-attorney

Tim Burdick.6 The recording is of a 90-minute meeting on April 12, 2019.7 Kaba argues

that further discovery is necessary to enable him to demonstrate the government became

privy to this communication with counsel. Applying the legal standards set out by Judge

Robinson in Black,8 the undersigned finds Kaba has made sufficient, specific allegations

to show he may be entitled to relief if he is able to further develop the facts underlying his

petition.9

         Request 2. In Request 2, Kaba seeks “information relating to repositories in the

USAO information systems that could have been, were, or are being searched using the

June 7, 2017 terms.”10 This request is very similar to a document request made by

Phommaseng for a “list or log of all repositories in the USAO-DKan information systems



         6
             ECF No. 53-3 at 2-3.
         7
             Id.
         8
        United States v. Carter, No. 16-20032-02, 2019 WL 3798142, at *82 (D. Kan.
Aug. 13, 2019).
         9
        The government does not argue specifically that Kaba failed to establish good
cause for discovery, but instead simply preserves its “objection to basing any finding of
good cause under Rule 6(a) on substantive legal rulings in United States v. Carter, No. 16-
20032-02, 2019 WL 3798142 (D. Kan. Aug. 13, 2019).”
         10
              ECF No. 53 at 4.
                                              4
O:\19-2491-JAR, In Re CCA\-53Final.docx
that could have been, were, or are now being searched using the June 7, 2017, list of search

terms negotiated by USAO-DKan and the Special Master . . . .”11 The court sustained the

government’s objection to Phommaseng’s request because “a party has no obligation to

create documents in response to a discovery request for production of documents.”12 As

the government noted in its response to Kaba’s motion, Request 2 “is conceivably broader”

than Phommaseng’s request because it could be interpreted as seeking “something other

than a list or log of all repositories in the USAO information systems that could have been,

were, or are being searched using the June 7, 2017 terms,” but if such is the case, it should

be clarified.13 Despite the government’s invitation to clarify Request 2, Kaba did not.

Because it is unclear what, if anything, Request 2 seeks other than discovery the court

rejected in Phommaseng, it is not narrowly tailored and is rejected. Kaba’s motion is

denied as to Request 2.

         Request 5. In Request 5, Kaba seeks “information relating to allegations the USAO

requested, obtained, reviewed, disseminated, received summaries/reports of, or relied on

recordings of attorney-client communications, and the identities of anyone who took such

action or directed or permitted the same.”14 The government’s only specific objection to




         11
              Request No. 5, ECF No. 584 in Case No. 15-20020-JAR.
         12
              ECF No. 79 at 8.
         13
              ECF No. 90 at 4.
         14
              ECF No. 53 at 5.
                                             5
O:\19-2491-JAR, In Re CCA\-53Final.docx
Request 5 is that it appears to seek the same information sought by Phommaseng.15 Kaba

explained in reply that his request, as distinguished from Phommaseng’s three related

requests, is not limited to “materials not produced in Black” or to information related to

“video recordings.”16 With this clarification, the court grants Kaba’s motion that he be

permitted to serve Request 5. If the government has already provided all information

responsive to Request 5 in Phommaseng’s case, it may so inform Kaba and need not expend

resources to make a duplicate production given the court’s ruling above on shared

discovery.

           IT IS THEREFORE ORDERED that Kaba’s motion for discovery is granted as to

Request 5 and denied as to the remaining requests.

    III.         Resetting Deadline for Rule 6 Motions

           On February 28, 2020, the court granted the parties’ requests to stay the deadline

for filing motions under Rule 6 of the Rules Governing Section 2255 Proceedings, pending

the court’s ruling on whether one petitioner may use discovery obtained in another



           See Request No. 8, ECF No. 584 in Case No. 15-20020-JAR (“documents or
           15

materials not already filed as exhibits in the Black case, relating to allegations that [the
USAO violated the law] by obtaining, possessing, listening to, or watching confidential
communications of inmates and attorneys”); Request No. (1)(a), ECF No. 50 (“information
indicating the USAO requested, obtained, reviewed, disseminated, or relied on video
recordings of attorney meeting rooms”); and Request No. (2)(b)-(c), ECF No. 50 (“the
identities of individuals or entities who accessed, reviewed, or were privy to recordings of
attorney meeting rooms, or permitted or directed such review; [or] received summaries or
reports of such recordings”).
           16
                ECF No. 95 at 5.
                                                 6
O:\19-2491-JAR, In Re CCA\-53Final.docx
petitioner’s case.17 Now that the court has ruled petitioners may share discovery, the court

resets the deadline for filing Rule 6 motions to April 2, 2020. The June 30, 2020 deadline

for the completion of all discovery also remains.18

          IT IS SO ORDERED.

          Dated March 12, 2020, at Kansas City, Kansas.

                                           s/ Julie A. Robinson
                                          Julie A. Robinson
                                          Chief U.S. District Judge


                                            s/ James P. O’Hara
                                          James P. O’Hara
                                          U.S. Magistrate Judge




         17
              ECF No. 86.
         18
              ECF No. 83 at 4.
                                             7
O:\19-2491-JAR, In Re CCA\-53Final.docx
